Case 1:18-cv-10225-MLW Document 548-1 Filed 10/05/20 Page 1 of 11




                EXHIBIT A
         Case 1:18-cv-10225-MLW Document 548-1 Filed 10/05/20 Page 2 of 11



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


    LILIAN PAHOLA CALDERON JIMENEZ
    and LUIS GORDILLO, et al.,

    Individually and on behalf of all others
    similarly situated,
                                                               No. 1:18-cv-10225-MLW
                   Plaintiff-Petitioners,

           v.

    CHAD WOLF, et al.,

                   Defendants-Respondents.


                         PETITIONERS’ NOTICE OF DEPOSITION
                     OF THE DEPARTMENT OF HOMELAND SECURITY

          PLEASE TAKE NOTICE THAT, pursuant to Rule 30(b)(6) of the Federal Rules of Civil

Procedure, Petitioners, as representatives of the certified class of others similarly situated, will

take the deposition upon oral examination of United States Department of Homeland Security

(“DHS”), including any subsidiary departments, 1 by or through one or more of their directors,

managing agents, or other persons who consent to testify on DHS’s behalf. The deposition shall

take place on a date and time and at a location mutually agreed upon, and shall continue day to

day until completed. The deposition will be recorded by stenographic means, including the use

of real time transcription (i.e., Live Note), sound and/or visual means (i.e., videotape). DHS is

directed to designate and produce, pursuant to Federal Rule of Civil Procedure 30(b)(6), one or

more of its directors, managing agents, or other designated persons to testify on its behalf as to



1
 For avoidance of doubt, this Notice of Deposition is directed to DHS and all subsidiary
departments and government entities, including Respondent U.S. Immigration and Customs
Enforcement (“ICE”) and Respondent U.S. Citizenship and Immigration Services (“USCIS”).
       Case 1:18-cv-10225-MLW Document 548-1 Filed 10/05/20 Page 3 of 11



the information known or reasonably available to the deponent concerning the matters set forth

in Exhibit A attached hereto.

       In addition, DHS’s Rule 30(b)(6) designees shall bring to this deposition all documents

not previously produced by Respondents that were reviewed, relied upon, or consulted in

preparation for this deposition. DHS is requested to identify the designee for each topic to

Petitioners’ counsel in writing at least five business days in advance of the Rule 30(b)(6)

deposition.

       The deposition shall be conducted in accordance with the Federal Rules of Civil

Procedure and applicable Local Rules of the United States District Court for the District of

Massachusetts. If more than one person is required to testify on a topic set forth in Exhibit A,

different individuals shall be provided for each part of that topic.




                                                  2
      Case 1:18-cv-10225-MLW Document 548-1 Filed 10/05/20 Page 4 of 11



Dated: December 13, 2019
                                            /s/ Kevin S. Prussia
 Matthew R. Segal (BBO # 654489)            Kevin S. Prussia (BBO # 666813)
 Adriana Lafaille (BBO # 680210)            Michaela P. Sewall (BBO # 683182)
 AMERICAN CIVIL LIBERTIES UNION             Shirley X. Li Cantin (BBO # 675377)
 FOUNDATION OF MASSACHUSETTS, INC.          Jonathan Cox (BBO # 687810)
 211 Congress Street                        Colleen M. McCullough (BBO # 696455)
 Boston, MA 02110                           Matthew W. Costello (BBO # 696384)
 (617) 482-3170                             WILMER CUTLER PICKERING
                                              HALE AND DORR LLP
 Kathleen M. Gillespie (BBO # 661315)       60 State Street
 Attorney at Law                            Boston, MA 02109
 6 White Pine Lane                          Telephone: (617) 526-6000
 Lexington, MA 02421                        Facsimile: (617) 526-5000
 (339) 970-9283                             kevin.prussia@wilmerhale.com
                                            michaela.sewall@wilmerhale.com
                                            shirley.cantin@wilmerhale.com
                                            jonathan.cox@wilmerhale.com
                                            colleen.mccullough@wilmerhale.com
                                            matthew.costello@wilmerhale.com

                                            Attorneys for Petitioners




                                        3
      Case 1:18-cv-10225-MLW Document 548-1 Filed 10/05/20 Page 5 of 11



                                           EXHIBIT A

                                         DEFINITIONS

       The words and phrases used herein shall have the meanings ascribed to them under the

Federal Rules of Civil Procedure. In addition, the following terms shall have the meanings set

forth below:

       1.      “Any” and “all” shall be construed to mean both any and all.

       2.      The words “and” and “or” shall be construed conjunctively or disjunctively,

whichever makes the request most inclusive.

       3.      The words “including” and “includes” shall be without limitation.

       4.      “Class Member” means any individual who is a member of the class certified by

the Court in the May 17, 2019 Order (ECF No. 253), namely:

               [A]ny United States citizen and his or her noncitizen spouse who
               (1) has a final order of removal and has not departed the United
               States under that order; (2) is the beneficiary of a pending or
               approved 1-130, Petition for Alien Relative, filed by the United
               States citizen spouse; (3) is not "ineligible" for a provisional
               waiver under 8 C.F.R. § 212.7(e)(4)(i) or (vi); and (4) is within the
               jurisdiction of Boston Immigration and Customs Enforcement-
               Enforcement and Removal Operations("ICE-ERG") field office
               (comprising Massachusetts, Rhode Island, Connecticut, Vermont,
               New Hampshire, and Maine).

For avoidance of doubt, the term “Class Members” includes any individuals in the sub-class

certified by the Court for purposes of Count 2. See May 17, 2019 Order (ECF No. 253) at 2-3.

       5.      “Class Qualifier” means any individual who would have satisfied the definition of

“Class Member” at any point since August 29, 2016.

       6.      “Form” means any Document (either physical or electronic) that includes spaces

or blanks in which an individual may write or otherwise insert information.

       7.      “ICE” means United States Immigration and Customs Enforcement.
                                                 4
       Case 1:18-cv-10225-MLW Document 548-1 Filed 10/05/20 Page 6 of 11



       8.        “Provisional Waiver Process” means the five-part process described in

Petitioners’ Amended Complaint, ECF No. 27 at ¶¶ 30-35, consisting of: (a) filing a Form I-130,

Petition for Alien Relative; (b) filing a Form I-212, Permission to Reapply for Admission into

the United States After Deportation or Removal; (c) filing a Form I-601A, Application for

Provisional Unlawful Presence Waiver; (d) traveling abroad to appear for an immigrant visa

interview at a U.S. consulate; (e) returning to the United States with an immigrant visa.

       9.        “Enforcement Action” means arrest, detention, removal, request or order to depart

the United States, or increase in the amount or burden of a person’s conditions of supervision.

       10.       “POCR Regulations” means 8 C.F.R. § 241.4.

       11.       “Boston ICE ERO” means the Boston Field Office for ICE Enforcement and

Removal Operations, including all locations within its jurisdiction.

       12.       “USCIS” means United States Citizenship and Immigration Services.

       13.       “ICE Headquarters” means ICE’s primary offices in Washington, DC (including

but not limited to its offices at 500 12th St., SW, Washington, DC 20024), where ICE officials

and other employees coordinate national enforcement and removal operations.

                                          INSTRUCTIONS

       1.        In the event you refuse to fully respond to a deposition topic because it is overly

broad or unduly burdensome, you shall at least respond to that portion of the request that is

unobjectionable and specifically identify that portion of the request that is allegedly

objectionable.

       2.        These discovery requests are deemed to be continuing in nature and, to the extent

required by the Federal Rules of Civil Procedure, the responding party shall supplement its




                                                   5
       Case 1:18-cv-10225-MLW Document 548-1 Filed 10/05/20 Page 7 of 11



responses with information or documents that may become known or available to it after the date

of its initial response.

        3.      Your Rule 30(b)(6) designees shall bring to this deposition all documents

reviewed, relied upon, or consulted in preparation for this deposition.

                                     RULE 30(b)(6) TOPICS

        1.      All Boston ICE ERO practices and policies relating to the arrest, detention, or

removal of individuals engaged in the Provisional Waiver Process (including any Class Members

and Class Qualifiers) since August 29, 2016, including any changes in those practices or policies.

        2.      All Boston ICE ERO practices and policies relating to the adjudication of

applications for stays of removal of individuals engaged in the Provisional Waiver Process

(including any Class Members and Class Qualifiers) since August 29, 2016, including any

changes in those practices or policies.

        3.      All Boston ICE ERO practices and policies relating to instructions to be given at

check-ins for individuals engaged in the Provisional Waiver Process (including any Class

Members and Class Qualifiers) since August 29, 2016, including any changes in those practices

or policies.

        4.      How Boston ICE ERO identifies Class Members.

        5.      All Forms used by Boston ICE ERO relating to the decision to take an

Enforcement Action or adjudicate an application for a stay of removal since August 29, 2016.

        6.      All United States DHS practices, policies, and guidance generated by or

communicated to Boston ICE ERO or USCIS Districts 01 and 02 regarding the implementation

of Executive Order 13768 and former Secretary John Kelly’s February 20, 2017 Memorandum,

titled Enforcement of the Immigration Laws to Serve the National Interest.

                                                 6
        Case 1:18-cv-10225-MLW Document 548-1 Filed 10/05/20 Page 8 of 11



        7.       All Boston ICE ERO practices, policies, and communications relating to making

arrests at or near USCIS offices since August 29, 2016.

        8.       All USCIS practices, policies, and communications relating to coordinating,

arranging, or communicating about arrests by officers of Boston ICE ERO at or near USCIS

offices since August 29, 2016.

        9.       All USCIS practices and policies relating to adjudicating the applications that

comprise the Provisional Waiver Process.

        10.      The factors accounted for by the Risk Classification Assessment (RCA),

including how information is inputted to the RCA and how each factor accounted for by the

RCA impacts its recommendation on whether to arrest or detain someone, since August 29,

2016.

        11.      All Boston ICE ERO practices and policies regarding “90-day” Post Order

Custody Review (“POCR”) events for Class Members and Class Qualifiers under 8 C.F.R.

§ 241.4 since August 29, 2016, including:

              a. Scheduling 90-day reviews

              b. Notifying individuals and/or their attorneys of the individual’s 90-day review

              c. The factors considered in conducting 90-day reviews

              d. The process for conducting 90-day reviews

              e. Notifying individuals and/or their attorneys of the results of the individual’s 90-

                 day review.

        12.      All ICE practices and policies regarding “180-day” POCR events for Class

Members and Class Qualifiers under 8 C.F.R. § 241.4 since August 29, 2016, including:

              a. The transfer of jurisdiction from Boston ICE ERO to ICE Headquarters

                                                   7
       Case 1:18-cv-10225-MLW Document 548-1 Filed 10/05/20 Page 9 of 11



             b. Scheduling 180-day reviews

             c. Past and present policies and practices regarding any interviews conducted as part

                of a 180-day review

             d. Notifying individuals and/or their attorneys of the individual’s 180-day review

             e. The factors considered in conducting 180-day reviews

             f. The process for conducting 180-day reviews

             g. Notifying individuals and/or their attorneys of the results of the individual’s 180-

                day review

       13.      All ICE practices and policies since August 29, 2016 regarding suspending or

postponing a custody review, including the implementation of 8 C.F.R. § 241.4(k)(3).

       14.      All ICE practices and policies since August 29, 2016 regarding revoking an

individual’s release, including the implementation of 8 C.F.R. §241.4(l).

       15.      The reasons for and factors considered relating to Lilian Calderon’s arrest,

detention, and release, including all factors considered by USCIS and Boston ICE ERO in

deciding to arrest her and to continue her detention.

       16.      The reasons for and factors considered relating to Lucimar DeSouza’s arrest,

detention, and release, including all factors considered by USCIS and Boston ICE ERO in

deciding to arrest her and to continue her detention.

       17.      The reasons for and factors considered relating to Boston ICE ERO’s decision to

instruct Oscar Rivas in January 2018 to depart the United States.

       18.      The reasons for and factors considered relating to Boston ICE ERO’s decision to

instruct Sandro de Souza in March 2018 to depart the United States.



                                                  8
      Case 1:18-cv-10225-MLW Document 548-1 Filed 10/05/20 Page 10 of 11



       19.     The reasons that Ms. Amy Chen’s I-130 Petition for Alien Relative, filed for her

husband, Deng Gao, on June 23, 2016, was not approved until October 30, 2018.

       20.      The factual basis for any claim or contention by DHS that it did not adopt a

policy and practice of detaining and seeking to remove individuals who had taken the first or any

subsequent steps in the Provisional Waiver Process.

       21.     The factual basis for any claim or contention by DHS that it considered an

individuals’ participation in the Provisional Waiver Process at any time since August 29, 2016 in

deciding to take an Enforcement Action against that individual.

       22.     The factual basis for any claim or contention by DHS that it has complied with

the POCR Regulations.

       23.     DHS’s motivations in taking any steps to restrict eligibility for or access to the

Provisional Waiver Process, including any motivations relating to racial animus or animus based

on national origin.


                              DOCUMENTS TO BE PRODUCED

       1.      The current curriculum vitae of the testifying representative(s).

       2.      Any documents that have not been previously produced and that are in DHS’s or

the designated representative(s)’ possession, custody, or control and that refer or relate to the

topics identified above.




                                                  9
     Case 1:18-cv-10225-MLW Document 548-1 Filed 10/05/20 Page 11 of 11



                                CERTIFICATE OF SERVICE

       I certify that counsel of record are being served on December 13, 2019 with a copy of this

document via electronic mail.

                                                        /s/ Colleen M. McCullough
                                                            Colleen M. McCullough




                                               10
